Citation Nr: 0925391	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2005 
and May 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In January 2009, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In October 2008, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

Service-connected bilateral hearing loss is productive of 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Veteran was provided with a 
VCAA notification letter in December 2004, prior to the 
initial unfavorable rating decision issued in May 2005.  

The Board observes that the VCAA notice issued in December 
2004 was fully compliant with the VCAA by informing the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
Veteran's service connection claim for a bilateral hearing 
loss, all VCAA notice requirements were met.

As for the Veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  Additionally, 
an SOC or SSOC constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, a March 2006 letter 
advised the Veteran of the evidence necessary to substantiate 
a disability rating and effective date, and this notice was 
followed by an SSOC in February 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the Veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the Veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007). Thus, the Board finds that there has 
been no prejudice to the Veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and affording him a 
VA examination.  The Veteran's service treatment records, VA 
medical records, and the reports of April 2006 and March 2009 
VA examination reports in connection with adjudication of his 
claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

With respect to the VA examinations, the Board observes that 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  With respect to audiological evaluations in 
particular, the Board notes that, in Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant 
to VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  In this regard, the Board sees that 
neither the April 2006 or March 2009 VA examiner 
specifically discussed the impact of the Veteran's bilateral 
hearing loss on his daily activities.  Even so, the Board 
finds that no prejudice to the Veteran has resulted that the 
Board may proceed with a decision.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application 
of 38 C.F.R. § 3.321(b) in considering whether referral for 
an extra-schedular rating is warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, in particular the 
testimony of the Veteran and his spouse at the October 2008 
hearing.  Therefore, while the April 2006 and March 2009 VA 
examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to ascertain whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected bilateral hearing loss.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).  The 
Veteran contends that the severity of his hearing loss 
warrants a compensable rating. 
 
Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 
C.F.R. § 4.85.  Table VIA is for consideration when an 
exceptional pattern of hearing loss is shown, specifically 
when the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.   When the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more in a particular ear, determination of the level of 
hearing acuity in that ear will be made using either Table VI 
or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran submitted his claim in November 2004.  During the 
appeal period, he was afforded two VA examinations, one in 
April 2006, and one in March 2009.  These evaluations yielded 
the following results with pure tone thresholds measured in 
decibels: 

April 2006




HERTZ




1000
2000
3000
4000
RIGHT

15
30
55
55
LEFT

20
35
60
55

The average decibel loss was 39 decibels in the right ear and 
43 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left ear.  

March 2009




HERTZ




1000
2000
3000
4000
RIGHT

20
35
60
65
LEFT

35
50
60
60

The average decibel loss was 45 decibels in the right ear and 
51 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  

Using Table VI, these audiometric test results show the 
Veteran had Level I hearing loss bilaterally throughout the 
appeal period.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level I 
hearing acuity in the right ear combined with Level I hearing 
acuity in the left ear results in a noncompensable rating.  
Id.  

The Board acknowledges the statements of the Veteran that his 
bilateral hearing loss warrants a higher rating evaluation, 
as well as the statements of others as to the severity of the 
Veteran's hearing loss.  However, the opinions and 
observations of the Veteran and other laypersons alone cannot 
meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2008).  Thus, there is 
no competent evidence showing that the Veteran's hearing loss 
disability is more severe than demonstrated at the VA 
audiological evaluations considered herein.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is no competent evidence in favor of a compensable 
rating, the preponderance of the evidence is against the 
Veteran's claim for a compensable rating for his service-
connected bilateral hearing loss, that doctrine is not 
applicable in this case.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran's claim must be 
denied.  

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected bilateral hearing loss 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1). The Board recognizes that specific complaints of 
how hearing loss affects daily activities are not addressed 
in the rating schedule, and further Board acknowledges that 
the Veteran's hearing loss disability causes him difficulty 
in conversation and while driving.  However, the Board also 
finds that such complaints are not particularly unusual with 
a hearing loss disability.  Absent evidence of marked 
interference with employment, the Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

An initial compensable rating for service-connected bilateral 
hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


